Name: Commission Regulation (EEC) No 2167/92 of 30 July 1992 fixing the buying-in prices, aids and certain other amounts applicable for the 1992/93 wine year to intervention measures in the wine sector
 Type: Regulation
 Subject Matter: food technology;  prices;  economic policy;  beverages and sugar
 Date Published: nan

 31 . 7. 92 Official Journal of the European Communities No L 217/35 COMMISSION REGULATION (EEC) No 2167/92 of 30 July 1992 fixing the buying-in prices, aids and certain other amounts applicable for the 1992/93 wine year to intervention measures in the wine sector obtained from distillation to the intervention agency ; whereas the amount of the aid must be fixed on the basis of the criteria laid down in Article 1 6 of Regulation (EEC) No 2046/89 (4); Whereas the price of wine to be distilled under Articles 38 and 41 of Regulation (EEC) No 822/87 does not normally allow the marketing at market prices of products obtained from distillation ; whereas provision must there ­ fore be made for aid, the amount of which is to be fixed on the basis of the criteria laid down in Article 8 of Regu ­ lation (EEC) No 2046/89 , account also being taken of the present uncertainty of prices on the market for distillation products ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular article 257 (1 ) thereof, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Articles 35 (8), 36 (6), 38 (5), 41 (10), 44, 45 (9) and 46 (5) thereof, Whereas Council Regulation (EEC) No 1757/92 (3) fixes the guide prices for wine for the 1992/93 wine year ; whereas the prices, aids and other amounts for the various intervention measures to be adopted for that wine year should accordingly be fixed on that basis ; Whereas, following the alignment of guide prices in Portugal on Community guide prices and in the absence of special measures, this Regulation applies to Portugal ; whereas, however, since wine-growing zones have not been delimited in that country, the oenological practices authorized in accordance with the rules laid down under Title II of Council Regulation (EEC) No 822/87 and the varieties of vines authorized for the production of table wines in Portugal should be defined ; whereas, since enrichment is an exceptional practice, the same reduction in the buying-in price for wine provided for in Article 44 of Regulation (EEC) No 822/87 and laid down in Annex VIII should be applied as in wine-growing zone C ; whereas, in accordance with Article 341 of the Act of Accession of Spain and Portugal the derogations in force for 'vinho verde' : Whereas some wine delivered for one of the distillation operations may be processed into wine fortified for distil ­ lation ; whereas the amounts applicable to distillation in accordance with the rules laid down in Article 26 of Regulation (EEC) No 2046/89 should be adjusted accor ­ dingly ; Whereas experience gained in sales by invitation to tender of alcohol held by intervention agencies shows that the difference between prices which may be obtained for neutral spirits and raw alcohol does not justify the take ­ over of the former ; whereas, moreover, quantities of neutral spirits currently available are sufficient to satisfy, at least for one wine year, any demand for that product ; whereas under these circumstances the possibility provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 should be used by limiting deliveries of neutral spirits to intervention agencies for the 1992/93 wine year ; Wheres, pursuant to Article 70 of the Act of Accession, from this marketing year Spanish prices are set at the same level as the common prices and therefore the prices and aid, as well as the other amounts applicable for 1992/93, laid down in this Regulation apply in that country ; Whereas distillers may, in accordance with Articles 35 (6) and 36 (4) of Regulation (EEC) No 822/87, either receive aid for the product to be distilled or deliver the product Whereas the aid for the use in wine-making of concen ­ trated grape must and rectified concentrated grape must as provided for in Article 45 ( 1 ) of Regulation (EEC) No 822/87 must be fixed taking into account the difference between the cost of enrichment achieved using concen ­ trated grape must and using sucrose ; whereas, in the light of the data available to the Commission, the amount of the aid should be varied with the product used for enrich ­ ment ; whereas, however, pursuant to Article 128 of the Act of Accession, there should be a different level of aid for Spain ; (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 27. (3) OJ No L 180, 1 . 7. 1992, p. 29 . (4) OJ No L 202, 14 . 7. 1989, p. 14. No L 217/36 Official Journal of the European Communities 31 . 7. 92 for in Articles 38 and 41 of Regulation (EEC) No 822/87 and, for those products :  aid to distillers,  aid to fortifiers of wine for distillation, shall be as set out respectively in Annexes III and IV. Whereas Article 46 (3) of Regulation (EEC) No 822/87 lays down criteria for fixing the aid provided for in that Article ; whereas, as regards the aid for the use of grapes, grape must and concentrated grape must for the manufac ­ ture of grape juice, paragraph 4 of that Article stipulates that a part of the aid should be set aside for the organiza ­ tion of campaigns to promote the consumption of grape juice and whereas the aid may be increased to that end ; whereas, having regard to the criteria laid down and to the need to finance those campaigns, the aid should be fixed at a level permitting sufficient quantities to be obtained for the effective promotion of the product ; Whereas the reduction in the buying-in price for wine provided for in Article 44 of Regulation (EEC) No 822/87 depends on the average increase in the natural alcoholic strength in each wine-growing zone ; whereas experience shows that that increase corresponds on average to half the maximum increase authorized ; whereas the reduction in the buying-in price must accordingly correspond to the added alcoholic strength as a percentage of the alcoholic strength of wine delivered for distillation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 4 1 . Notwithstanding Article 17 (4) of Commission Regulation (EEC) No 441 /88 (l ) and Article 13 (3) of Regulation (EEC) No 3105/88 (2), the intervention agency shall no later than three months after the date on which the alcohol was delivered pay the distiller the price laid down for raw alcohol. In the two months following the final date set for delivery in respect of each of the distilla ­ tion operations provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 activated for the 1992/93 wine year, the intervention agency shall pay the distiller on additional amount of ECU 0,1 1 per % vol. and per hi of neutral spirits delivered. This additional amount shall be paid in respect of a quantity of neutral spirits that does not exceed 25 % of the total quantity delivered under each distillation operation, even where the proportion of neutral spirits is greater than 12,5 % . 2. Distillers may request that an advance payment of the additional amount of ECU 0,1 1 per % vol . and per hi be made in respect of the quantities of neutral spirits deli ­ vered provided they have given a security to the interven ­ tion agency. This guarantee shall be ECU 14 per hi of pure alcohol in respect of which the advance payment is requested. The advance payment shall be made at the same time as the raw alcohol price is paid. The security shall be released only in respect of a quantity of not more than 1 2,5 % of the total quantity delivered under each distillation operation . The security shall be forfeit in respect of any quantity in excess of 12,5 % . HAS ADOPTED THIS REGULATION : Article 1 This Regulation fixes the buying-in prices, the aids and certain other amounts applicable for the 1992/93 wine year to intervention measures in the wine sector in the Community. As regards the measures provided for in Articles 38 and 41 of Regulation (EEC) No 822/87, those amounts shall be fixed subject to a subsequent decision on the activating of those measures. Article 2 The buying-in prices of the products and of wine deli ­ vered during the 1992/93 wine year for compulsory distil ­ lation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 and, for those products :  aid to distillers,  aid to fortifiers of wine for distillation,  the buying-in prices of alcohol obtained, delivered to an intervention agency,  the contribution from the European Agricultural Guidance and Guarantee Fund towards the taking over of that alcohol, shall be as set out in Annexes I and II hereto. Article 3 The buying-in prices for wine delivered during the 1992/93 wine year for voluntary distillation as provided Article 5 The aid for utilization during the 1992/93 wine year of concentrated grape must and rectified concentrated grape must as provided for in Article 45 ( 1 ) and in the first subparagraph of Article 46 (1 ) of Regulation (EEC) No 822/87 shall be as set out respectively in Annexes V, VI and VII hereto. Article 6 The reductions provided for in Article 44 of Regulation (EEC) No 822/87 applicable to the buying-in prices for (') OJ No L 45, 18 . 2. 1988, p . 15 . 0 OJ No L 277, 8 . 10 . 1988, p. 21 . 31 . 7. 92 Official Journal of the European Communities No L 217/37 wine delivered during the 1992/93 wine year for distilla ­ tion as provided for in Articles 36, 38 , 39 or 42 of that Regulation and, for that wine :  to the aid to the distiller,  to the buying-in prices of alcohol obtained, delivered to an intervention agency,  to the contribution from the European Agricultural Guidance and Guarantee Fund to the taking over of that alcohol, shall be as set out in Annex VIII hereto. For the purposes of this Article, Portugal shall be consi ­ dered to form part of wine-growing zone C. Article 7 1 . The rules governing oenological practices and processes laid down in Title II of Regulation (EEC) No 822/87 shall apply to Portugal during the 1992/93 wine year subject to the following conditions : (a) increases in alcoholic strenght shall be limited to 2 % vol. Products eligible under this measure shall have a natural alcoholic strength by volume of at least 7,5 % vol, before enrichment and total alcoholic strength by volume of not more than 13 % after enrichment. However, products upstream of table wine onginting in the 'Vinho verdi' region must have an alcoholic strength by volume of at least 7 % before enrichment. The addition of concentrated grape must or rectified concentrated grape must shall not have the effect of increasing the initial volume of fresh crushed grapes, grape must, grape must in fermentation or new wine still in fermentation by more than 6,5 % ; (b) fresh grapes, grape must, grape must in fermentation, new wine still in fermentation and wine may be the subject of acidification or deacidification. 2. The wine varieties which may be used to produce table wine shall be those traditionally cultivated in Portugal. Without prejudice to Article 341 of the Act of Accession, 'vinho verde' may :  be marketed with a total alcoholic strength by volume of not less than 8,5 % vol in the case of white quality wines psr which have not been enriched,  have a total sulphur dioxide content of not more than 300 mg/1 . Article 8 This Regulation shall enter into force on 1 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 217/38 31 . 7. 92Official Journal of the European Communities ANNEX I DISTILLATION AS PROVIDED FOR IN ARTICLE 35 OF REGULATION (EEC) No 822/87 1992/93 WINE YEAR (ECU/% vol/bl) 1 . Buying-in price to be paid to the producer by the distiller 0,83 2. Aid : l (a) to distillation : l 1 . neutral spirits : l  flat-rate 0,49  of marc 0,63  of wine and lees 0,35 2. spirits distilled from marc 0,26 3. spirits distilled from wine 0,24 4. raw spirits : I  flat-rate 0,38  of marc 0,52  of wine and lees 0,24 (b) to the fortification of wine for distillation 0,23 3 . Prices of neutral spirits delivered (') :  flat-rate 1,45  spirits distilled from marc 1,59  spirits distilled from wine and lees 1,31 4. Prices of raw spirits delivered (') :  flat-rate 1,34  spirits distilled from marc 1,48  spirits distilled from wine and lees 1,20 5. EAGGF contribution for spirits (2) 0,49 (') If the distiller has received the aid under 2, these prices are to be reduced by an amount equal to the aid (third subpara ­ graph of Article 18 (2) of Regulation (EEC) No 2046/89). (2) For quantities of alcohol delivered to the intervention agency in respect of which aid has been paid to the distiller, this contribution is to be reduced by the amount of the flat-rate aid paid. 31 . 7. 92 Official Journal of the European Communities No L 217/39 ANNEX II DISTILLATION AS PROVIDED FOR IN ARTICLE 36 OF REGULATION (EEC) No 822/87 1992/93 WINE YEAR (ECU/% vol/hl) 1 . Buying-in price to be paid to the producer by the distiller 1,12 2. Aid : (a) to distillation : 1 . neutral spirits 0,65 2. spirits distilled from wine and raw spirits 0,54 (b) to the fortification of wine for distillation 0,52 3. Prices of neutral spirits delivered (') 1,61 4. Prices of raw spirits delivered (') 1,50 5. EAGGF contribution for spirits (2) 0,65 (') If the distiller has received the aid under 2, these prices are to be reduced by an amount equal to the aid (third subpara ­ graph of Article 18 (2) of Regulation (EEC) No 2046/89). (2) For quantities of alcohol delivered to the intervention agency in respect of which aid has been paid to the distiller, this contribution is to be reduced by the amount of the flat-rate aid paid. No L 217/40 Official Journal of the European Communities 31 . 7. 92 ANNEX III DISTILLATION AS PROVIDED FOR IN ARTICLE 38 OF REGULATION (EEC) No 822/87 1992/1993 WINE YEAR (ECU/o/o vol/hl) 1 . Buying-in price to be paid to the producer by the distiller :  type A I, R I and R II (') 2,09  type A II 4,52  type A III 5,16  type R III 3,23 2. Aid : (a) to distillation : 1 . neutral spirits :  type A I, R I and R II 1,59  type A II 4,06  type A III 4,71  type R III 2,75 2. spirits distilled from wine and raw spirits :  type A I, R I and R II 1,48  type A II 3,95  type A III 4,60  type R III 2,64 (b) to the fortification of wine for distillation :  type A I, R I and R II 1,45  type A II 3,88  type A III 4,52  type R III 2,59 (') And table wine in a close economic relationship with these types of table wine, or wines suitable for yielding table wine . 31 . 7 . 92 Official Journal of the European Communities No L 217/41 ANNEX IV DISTILLATION AS PROVIDED FOR IN ARTICLE 41 OF REGULATION (EEC) No 822/87 1992/1993 YEAR (ECU/% vol/hl) 2,63 5,70 6,51 4,08 1 . Buying-in price to be paid to the producer by the distiller :  type A I, R I and R II (')  type A II  type A III  type R III 2 . Aid : (a) to distillation : 1 . neutral spirits :  type A I, R I and R II  type A II  type A III  type R III 2. spirits distilled from wine and raw spirits :  type A I, R I and R II  type A II  type A III  type R III (b) to the fortification of wine for distillation :  type A I, R I and R II  type A II  type A III  type R III 2.14 5,26 6,08 3,61 2,03 5.15 5,97 3,50 1,99 5,06 5,87 3,44 (') And table wine in a close economic relationship with these types of table wine. No L 217/42 Official Journal of the European Communities 31 . 7. 92 ANNEX V AID FOR THE USE IN WINE-MAKING OF CONCENTRATED GRAPE MUST AND RECTIFIED CONCENTRATED GRAPE MUST (ARTICLE 45 (1 ) OF- REGULATION (EEC) No 822/87) 1992/93 WINE YEAR (ECU/0/o vol/hl) Spain Other Member States Amount of the aid : (a) concentrated grape must :  wine-growing zones C III (a) and C III (b) 1,42 1,52  others, including Portugal 1,22 1,32 (b) rectified concentrated grape must :  wine-growing zones C III (a) and C III (b) 1,88 1,98  others, if production commenced before 30 June 1982 (EUR 10) or before 1 January 1986 (Spain) 1,88 1,98  others, including Portugal 1,68 1,78 ANNEX VI AID FOR THE USE OF GRAPE MUST AND CONCENTRATED GRAPE MUST FOR THE PURPOSE OF MANUFACTURING CERTAIN PRODUCTS IN THE UNITED KINGDOM AND IN IRELAND (SECOND AND THIRD INDENTS OF ARTICLE 46 (1 ) OF REGULATION (EEC) No 822/87) 1992/93 WINE YEAR (ECU/kg) Flat-rate amount of the aid : 1 . Products referred to in the second indent of Article 46 ( 1 ) of Regulation (EEC) No 822/87 2. Products referred to in the third indent of Article 46 (1 ) of Regulation (EEC) No 822/87 0,20 0,26 31 . 7. 92 Official Journal of the European Communities No L 217/43 ANNEX VII AID FOR THE USE OF GRAPES, GRAPE MUST AND CONCENTRATED GRAPE MUST FOR THE PURPOSE OF MANUFACTURING GRAPE JUICE (FIRST INDENT OF ARTICLE 46 (1 ) OF REGULATION (EEC) No 822/87) 1992/93 WINE YEAR (ECU) Flat-rate amount of the aid : (a) grapes (per 100 kg) 6,39 (b) grape must (per hi) 7,99 (c) concentrated grape must (per hi) 27,95 Percentage of the amount of the aid withheld for the financing of the promotion campaign 35 ANNEX VIII REDUCTION IN THE BUYING-IN PRICE OF WINE AS PROVIDED FOR IN ARTICLE 44 OF REGULATION (EEC) No 822/87 1992/93 WINE YEAR (ECU/% vol/bl) Zone A Zone B Zone C and Portugal 0,30 0,25 0,15